Sherman, J. (dissenting).
As stated in Eastern C. S. Co. v. B. & M. P. I. U., Local No. 45 (200 App. Div. 714, 717): “ The proper practice for reviewing an order in either a civil or a criminal contempt proceeding in a civil action is, therefore, by appeal from the order.” Here there was no appeal from the decree of the surrogate directing Springer, an executor, to pay to Lieberman the *310sum of $1,000 and costs, nor from the order of April 4, 1929, which adjudged him in contempt of court and fined him the sum of $1,096.50, theretofore directed by decree of May 18, 1928, to be paid to Lieberman; nor was there any attack upon the sufficiency of the warrant dated June 3, 1929, under which he was arrested and incarcerated. There is, therefore, no question involved on this appeal as to the sufficiency of the adjudication of the contemnor’s misconduct in failing to comply with the provisions of the above decree. (Surr. Ct. Act, § 84, subd. 4; Judiciary Law, § 753.) The warrant of commitment was prior to the assignment hereinafter mentioned.
Between April and September, 1929, Springer, who is a lawyer, made several payments on account to Lieberman in the total sum of $500. Because the decree was thereafter assigned by Lieberman to Decher by an instrument executed and delivered on December 17, 1929, which assignment was filed and recorded in the Surrogate’s Court on August 15, 1931, it is contended that the surrogate’s order now appealed from (made in February, 1933, upon Springer’s motion) discharging Springer from the custody of the sheriff by whom he had been committed to jail on December 13, 1932, should be upheld on the ground that the adjudication in contempt was made for the sole benefit of Lieberman who had originally applied for that order, and that since Lieberman had assigned the decree before Springer’s incarceration, Springer is to be relieved from the penalty' of his contempt and allowed to retain the moneys which for .nearly three years he has kept in contemptuous disregard of the court’s order and in defiance of the warrant for his arrest.
I do not agree with the view that the contempt order and warrant of commitment became virtual nullities upon the assignment by Lieberman of all his right, title and interest in the decree of May 18, 1928. A decree of the surrogate directing the payment of a sum of money may be assigned as if it were a judgment. (Surr. Ct. Act, § 81.) It follows that “ the assignee succeeds to all incidental or collateral rights, remedies and advantages existing at the time of the assignment and then available to the judgment creditor,” including “ the right of proceeding with an attachment already issued, and the right where the judgment is for money wrongfully appropriated to have the judgment debtor arrested.” (34 C. J. 651, § 999.) The assignment of the final decree carried with it the outstanding contempt order just as the assignment of a tort judgment would carry with it an outstanding execution against the judgment debtor. The contempt order was for the benefit of the owner of the decree and was merely a method of its enforcement. Could not Decher successfully institute, anew, contempt proceedings as the owner of this decree?
*311In King v. Kirby (28 Barb. 49) it was held that the assignee of a judgment recovered against a debtor for fraud and false and fraudulent representations could institute proceedings under the act of 1831* for the arrest and imprisonment of the judgment debtor, the court stating, with respect to the assignment, that the debt “ is precisely in its original position, except that through the act of the original creditor it now belongs to a third person. I do not think this should affect the remedy. * * * The remedy attaches to, and follows, the debt. It is one of the means of its enforcement. * * * Imprisonment is a mode of collecting the debt, and the policy of the law is to favor the collection of debts. It is no respecter of persons, and regards the assignee of a demand, provided he be in fact the owner, with the same favor as the original contractor.”
In Rufe v. Commercial Bank (99 Fed. 650, 653) it was held that by whatever terms the assignment was made, if the debt passed, all rights and remedies for its collection also passed with it.
The assignment of a judgment carries with it the claim and debt upon which it was founded, and all the rights and remedies for the recovery and collection of such claim or debt. (Bolen v. Crosby, 49 N. Y. 183, 187.) The assignee stands entitled to all the rights of his assignor. (Harmon v. Hope, 87 N. Y. 10, 14.)
In Matter of Ball (94 Misc. 112, 113), Surrogate Ketcham said: “ Though a court may of its own motion take cognizance of a civil contempt, it seems plain from the origin and history of the jurisdiction over such matters that the process by which private rights and grievances are to be vindicated by proceedings in contempt is available only to a party in whose person and estate the injury is sustained, or to one who has succeeded him in interest.”
The Circuit Court of Appeals, Second Circuit, stated (Matter of Paleais, 296 Fed. 403, at p. 407): “ The general rule is that a proceeding for contempt to enforce a civil remedy can be instituted by an aggrieved party, or by one who succeeds to his rights, or by one who has a pecuniary interest in the right to he protected.”
This principle that an assignee obtains rights under contempt proceedings was applied by this court in People ex rel. Lawyers' Surety Co. v. Anthony (7 App. Div. 132, 135; affd., 151 N. Y. 620).
The distinction between civil and criminal contempts has frequently been pointed out. (Gompers v. Bucks Stove & Range Co., 221 U. S. 418, 441; Bessette v. Conkey Co., 194 id. 324, 328, 329; People ex rel. Munsell v. Court of Oyer & Terminer, 101 N. Y. 245, 249.) It was stated in the Gompers Case (supra) that “ imprisonment for civil contempt is ordered where the defendant has refused to do an affirmative act required by the provisions of an order which, *312either in form or substance, was mandatory in its character. Imprisonment in such cases is not inflicted as a punishment, but is intended to be remedial by coercing the defendant to do what he had refused to do. The decree in such cases is that the defendant stand committed unless and until he performs the affirmative act required by the court’s order. * * * If imprisoned, as' aptly said in Matter of Nevitt, 117 Fed. Rep. 461, ‘ he carries the keys of his prison in his own pocket.’ He can end the sentence and discharge himself at any moment by doing what he had previously refused to do.”
It is difficult to see wherein the contemnor has been prejudiced by the present procedure under the contempt order and warrant previously issued by the surrogate. The power to punish for contempt is inherent in the court. It is essential to the administration' of public justice and the enforcement of private rights. Here respondent has failed to show that he is entitled to a discharge from custody. (Judiciary Law, § 775.) A balance of $596.50 of the fine imposed by the contempt order remains unpaid. Our attention has not been called to any case which specifically holds that an assignee, as here, may not maintain this proceeding. Nor should the fact of the assignment avail the respondent to flout the decree adjudging him in contempt, which decree he is continuing to disobey and defy. That decree has never been vacated; it stands simply disobeyed.
The order appealed from does no more than merely discharge Springer. Neither the decree of May 18, 1928, nor the order of April 4, 1929, adjudging Springer in contempt nor the warrant of commitment issued thereon has been vacated. They are in full force and effect but Springer is apparently free to disregard them.
It is claimed that appellant Decher has not been formally substituted in the proceeding. Here she is opposing Springer’s application for his discharge. The assignment to her is a recorded instrument in the Surrogate’s Court and it was fitting that she should be a party to this proceeding. No formal order of substitution as a party was required to be entered and she was entitled to be heard (as she was, by the learned surrogate) in opposition to Springer’s motion and to ask affirmatively that the contempt order be upheld and Springer be required to obey it.
The orders appealed from should be reversed, and contemnor remanded.
Finch, P. J., concurs.
Orders affirmed, with twenty dollars costs and disbursements to the respondent.

 See Laws of 1831, chap. 300.— [Rep.